                      Case 1:21-mj-00452-GMH Document 1 Filed 05/28/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                               District of &ROXPELD

                  United States of America                                 )
                             v.                                            )
                                                                           )       Case No.
                  James Burton McGrew
                                                                           )
                     DOB: XXXXXX                                           )
                                                                           )
                                                                           )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      January 6, 2021                   in the county of                                               in the
                          LQWKH'LVWULFWRI        &ROXPELD , the defendant(s) violated:

             Code Section                                                             Offense Description
        18 U.S.C. § 111(a) - Assaulting, Resisting, or Impeding an Officer,
        18 U.S.C. § 231(a)(3) - Civil Disorders,
        18 U.S.C. §§ 1512(c)(2), 2 - Obstruction of an Official Proceeding,
        18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds ,
        18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds
        40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building ,
        40 U.S.C. § 5104(e)(2)(F) - Act of Physical Violence in the Capitol Grounds or Buildings
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.
          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                                           Complainant’s signature

                                                                                               Jordan Good, Task Force Officer
                                                                                                           Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                                          Digitally signed by G. Michael
                                                                                                                       Harvey
                                                                                                                       Date: 2021.05.27 17:45:04
Date:                                                                                                                  -04'00'
                  05/27/2021
                                                                                                              Judge’s signature

City and state:                         :DVKLQJWRQ'&                                G. Michael Harvey, U.S. Magistrate Judge
                                                                                                           Printed name and title
